DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed December 30, 2020, with respect to Claims 1 and 15 have been fully considered and are persuasive.  The rejection of September 30, 2020 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Hoon Kim on March 8, 2021.
The application has been amended as follows:  	Change title to:	“CONDUCTIVE PATTERN WITH TAPERED ANGLE, DISPLAY DEVICE INCLUDING THE SAME, AND METHOD OF MANUFACTURING CONDUCTIVE PATTERN”
Allowable Subject Matter
Claims 1, 4 allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding , the closest prior art of record Sah (US Pat. No. 6,297,161) teaches away from a titanium nitride layer with a uniform atomic ratio of nitrogen to titanium (Col. 5, lines: 29-39).Claim 15 (from which claims 17-19 depend), the closest prior art of record Sah (US Pat. No. 6,297,161) teaches away from a titanium nitride layer with a uniform atomic ratio of nitrogen to titanium (Col. 5, lines: 29-39).	Regarding Claim 20 (from which claims 21-22 and 24-25 depend), the allowable subject matter of objected claim 23 was amended into independent claim 20, and claim 23 was canceled. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Jeong (US 2009/0134392) discloses (Fig. 3) a conductive pattern 116b with multiple layers consisting of tapered angles (r1/r2/r3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819